                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                  AMARILLO DIVISION

UNITED STATES OF AMERICA,                        §
                                                 §
                               Plaintiff,        §
                                                 §
v.                                               §    Criminal No. 2:13-CR-026-D
                                                 §
OMAR MENDOZA (1),                                §
                                                 §
                               Defendant.        §

                                             ORDER

       After making an independent review of the pleadings, files, and records in this case, the

findings, conclusions, and recommendation of the magistrate judge, and defendant’s July 12, 2019,

objections, the court concludes that the magistrate judge’s findings and conclusions are correct. It

is therefore ordered that defendant’s objections are overruled, the findings, conclusions, and

recommendation of the magistrate judge are adopted, and defendant’s March 18, 2019, motion for

return of property (ECF No. 634) is construed as a civil action seeking the return of property.

       The Clerk of the Court is directed to open a new civil case, file the motion as a civil

complaint in that case, and directly assign the new case to Senior District Judge Sidney A. Fitzwater

and Magistrate Judge D. Gordon Bryant Jr. The clerk is also directed to file copies of the magistrate

judge’s findings, conclusions, and recommendation, the government’s motion for extension of time

(ECF No. 639), the court’s order granting the extension (ECF No. 640), and a copy of this order in
the civil action.

        SO ORDERED.

        July 17, 2019.



                         _________________________________
                         SIDNEY A. FITZWATER
                         SENIOR JUDGE




                          -2-
